Citation Nr: 1037685	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to 
January 1969, and from February 2003 to October 2003.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is in the claims file.  

In March 2009, the Board remanded the claims for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  Post-inflammatory hyperpigmentation dermatitis rash has been 
shown by the competent clinical and lay evidence of record to be 
related to service.

2.  Bilateral plantar fasciitis has been shown by the competent 
clinical and lay evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  Post-inflammatory hyperpigmentation dermatitis rash was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Bilateral plantar fasciitis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.  Skin disability

During the October 2008 hearing and in correspondence to VA, the 
Veteran has contended that he was exposed to horrible flea and 
red ant bites in Iraq and has had skin problems, primarily on the 
arms, ever since that time.  He notes that medics gave him a 
solution or lotion to keep the fleas away and to take care of the 
skin, but it was not effective and that he was still bitten 
severely.  He notes that he still has skin breakouts in hot 
weather.  The Veteran also contends that he had to stand for long 
periods of time in Iraq in boots that were poorly made and fell 
apart.  He reports that all the boots provided to him and his 
fellow soldiers were poorly made.  He reported that his boots 
would rip apart and that their soles would fall off.  He 
indicated that the soles of his feet were very tender and painful 
when he walked, and that he has had foot problems ever since.  

A May 2000 Reserve service report of medical examination shows 
that the Veteran's skin was normal on clinical evaluation.  A 
November 2002 private examination report also shows that the 
Veteran's skin was normal.  The Board finds that these reports 
are relevant because they show that the Veteran was without a 
chronic skin disorder prior to service in Iraq.  

On an October 2003 post-deployment health assessment, the Veteran 
indicated that he was sometimes exposed to DEET insect repellant 
applied to the skin, pesticide-treated uniforms and pesticide 
strips.  The Board finds that this report is relevant because it 
corroborates the Veteran's history of exposure to insects while 
on active duty.  

Post-service VA treatment records, such as a June 2004 VA 
dermatology record, reflect that the Veteran was diagnosed with 
forearm dermatitis.  Additional VA records indicate that he used 
hydrocortisone cream to treat his forearm rash.

The report of a July 2004 VA examination provides that the 
Veteran reported that while he was in Iraq his legs and arms were 
bitten by fleas and red ants.  An addendum to the report provides 
that the Veteran had eczemoid lesions on the sternum and both 
forearms consistent with chronic eczemoid dermatitis. 

The report of a July 2004 VA psychiatric evaluation relates that 
the Veteran reported huge bites from fleas in Iraq.  A May 2005 
letter written by a Vet Center counselor, addressing the 
Veteran's Iraq stressors and current psychiatric symptoms, notes 
that the Veteran reported living and sleeping in Iraq in a flea-
infested area, and that his hands and other exposed body parts 
had the marks to show it.  The Board finds that these histories 
of inservice insect bites, given in connection with an unrelated 
service connection claim, supports the credibility of the 
Veteran's current testimony as to inservice exposure to insect 
bites.

The report of an April 2009 VA skin examination provides that the 
examiner reviewed the Veteran's claims file and medical records, 
and sets forth the relevant history, the Veteran's subjective 
complaints, and the results of current physical examination.  

The report notes that the Veteran reported multiple insect bites 
all over his body from May to September 2003, which were very 
bumpy and itchy, especially on the shoulders, arms and left leg.  
He was given a cream during service.  He currently had flare-ups 
with an itchy rash, especially during warm weather.  This had 
become a chronic problem.  He was given a steroid cream by the 
Worcester VA Dermatology Ambulatory Care but it did not work.  
The report states that a review of the Veteran's service 
treatment records did not show any documentation of any rashes or 
insect bites, or any treatment.  

The assessment was post-inflammatory hyperpigmentation dermatitis 
rash.  The examiner stated that this could possibly be related to 
insect bites.  He noted that there was no proof and no 
documentation in the records to prove any insect bites or any 
rash during the service.  The examiner further stated that there 
was no disability and the relation to service was not clear to 
her due to the lack of documentation in the service records of 
this rash or any treatment of this rash.  

Based on the foregoing, the Board finds that competent clinical 
evidence of record establishes that it is at least as likely as 
not that the Veteran's current post-inflammatory 
hyperpigmentation dermatitis rash was incurred during active 
duty.  

The VA examiner herself acknowledged that her negative opinion 
was based on the lack of documentation in the Veteran's service 
records of a rash or any treatment of a rash.  However, as noted 
above, the Veteran's service treatment records do corroborate his 
exposure to insects in Iraq.  Further, as also noted above, the 
Veteran has provided credible testimony as to the inservice 
insect bites not only in connection with this claim but with an 
unrelated claim as well.  

The Board also observes that the examiner's comment, that there 
was no disability, is contradicted by her assessment of post-
inflammatory hyperpigmentation dermatitis rash.  

The Board also finds that the Veteran's credible statements that 
he has had continuous skin problems ever since the inservice 
exposure to insects and red ants in Iraq support his claim.  Lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  As such, the 
Board notes that the Veteran is competent to provide testimony 
concerning factual matters of which he has firsthand knowledge 
(i.e., experiencing continuous skin problems since exposure to 
insect and red ant bites in Iraq).  Barr, supra; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In sum, with resolution of doubt in the Veteran's favor, the 
Board finds that the evidence of record supports a grant of 
service connection for post-inflammatory hyperpigmentation 
dermatitis rash.  38 U.S.C.A. § 5107(b).

2.  Bilateral foot disability

Turning to the Veteran's feet, his service treatment records 
include a May 2000 report of medical examination that shows that 
the Veteran's feet were normal on clinical evaluation.  A 
November 2002 private examination report shows that the Veteran's 
feet were normal.  The Board finds that these reports are 
relevant because they show that the Veteran was without a foot 
disability prior to service in Iraq.  

A May 2004 VA outpatient podiatry treatment note relates that the 
Veteran complained of tenderness on the soles of his feet 
palpating caudal to MTP joints to mid arch.  A VA outpatient 
podiatry treatment note dated July 1, 2004, provides that the 
Veteran reported the onset of bilateral plantar forefoot and arch 
pain in approximately July 2003 while in Iraq, related to poor 
and unsupportive boots.  The pain was aggravated with extended 
standing and walking.  The assessment was bilateral plantar 
fasciitis, compensated equinus.  The plan was for the Veteran to 
wear supportive footgear, obtain Amfit orthotics from VA 
prosthetics, and do posterior muscle stretching exercises.  

The report of a VA general medical examination conducted on July 
26, 2004, provides that there was no diagnosis for the Veteran's 
claimed bilateral foot problems because there was no pathology to 
render a diagnosis.  

An October 2004 VA outpatient podiatry treatment note relates 
that more supportive orthotics and night splints were 
recommended.  VA treatment records show continued treatment for 
bilateral plantar fasciitis through January 2008, including new 
and/or modified orthotics.  

The report of an April 2009 VA foot examination provides that the 
examiner reviewed the Veteran's claims file and medical records, 
and sets forth the Veteran's subjective complaints and the 
results of current physical and radiological examinations.  The 
resulting diagnosis was plantar fasciitis.  The examiner 
expressed the opinion that it was more likely than not that the 
Veteran's military service aggravated his plantar fasciitis.  The 
examiner noted that the Veteran did describe holding his boots 
together with duct tape, and it was quite possible that if the 
integrity of the boot was disrupted his arches could start 
bothering him more.  The examiner stated that it appeared, based 
on the notes available, that the Veteran's disability was 
aggravated by military service and it had made activities that 
require long periods of standing/walking to be very difficult.  

Based on the foregoing, the Board finds that competent clinical 
evidence of record establishes that it is at least as likely as 
not that the Veteran's current bilateral plantar fasciitis was 
incurred or aggravated during active duty.  

The Board finds that the negative July 2004 examination findings 
are outweighed by the prior and subsequent VA outpatient 
treatment reports that document plantar fasciitis.  The Board 
also finds that the April 2009 VA medical opinion supports the 
Veteran's claim.  In so finding, the Board recognizes that the 
claims file is negative for any evidence of plantar fasciitis 
prior to the Veteran's 2003 service, and that the Veteran denied 
a preexisting foot problem during his October 2008 hearing.  
Nevertheless, the VA examiner specified that he did review the 
Veteran's history and that his opinion was "based on the notes 
available."  References in the report to the Veteran's VA 
treatment make it clear that the examiner did review the file 
with care.  The fact that the examiner is a podiatrist 
demonstrates relevant knowledge and expertise on his part.  
Finally, when the examiner's comments are viewed in their 
entirety, it is clear that he is declaring the existence of a 
positive causal relationship between the Veteran's 2003 active 
duty and his current plantar fasciitis.  

The Board also finds that a grant of service connection is 
supported by the Veteran's own credible statements that he has 
had the claimed foot problems ever since his 2003 service.  As 
noted, lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 C.F.R. § 3.303(a); Jandreau, supra; 
Buchanan, supra.  The Veteran is competent to provide testimony 
concerning factual matters of which he has firsthand knowledge 
(i.e., experiencing foot problems during and since his 2003 
service).  Barr, supra; Washington, supra.  

In sum, with resolution of doubt in the Veteran's favor, the 
Board finds that the evidence of record supports service 
connection for bilateral plantar fasciitis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for post-inflammatory hyperpigmentation 
dermatitis rash is granted.  

Service connection for bilateral plantar fasciitis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


